Name: COMMISSION REGULATION (EC) No 1509/96 of 29 July 1996 on the issuing of export licences for fruit and vegetables without advance fixing of the refund
 Type: Regulation
 Subject Matter: trade policy;  EU institutions and European civil service;  plant product;  tariff policy
 Date Published: nan

 No L 189/88 fENl Official Journal of the European Communities 30. 7. 96 COMMISSION REGULATION (EC) No 1509/96 of 29 July 1996 on the issuing of export licences for fruit and vegetables without advance fixing of the refund tomatoes exported after 2 August 1996 should be rejected up to the end of the current period; Whereas, in order for them not to be included in the calculations made by the Commission pursuant to Articles 6 and 7 of Regulation (EC) No 1488/95, those applications must not be communicated to the Commis ­ sion; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), and in parti ­ cular Article 26 (11 ) thereof, Whereas Commission Regulation (EC) No 1 121 /96 (3), fixes the indicative quantities laid down for the issue of export licences without advance fixing of the refund other than those applied for in the context of food aid; Whereas Article 7 of Commission Regulation (EC) No 1488/95 of 28 June 1995, on implementing rules for export refunds on fruit and vegetables (4), as last amended by Regulation (EC) No 2702/95 f5), provides that where there is an overrun of the indicative quantities, the excess quantities are to be deducted; Whereas, in the light of information now available to the Commission, the indicative quantities laid down for the current period for tomatoes have already been exceeded; whereas that overrun will probably result in a reduction of the indicative quantity for the following period; whereas that reduction would be prejudicial to exports followed by applications for licences without advance fixing of the refund during that following period; Whereas, in order to avoid that situation, the applications for licences without advance fixing of the refund for HAS ADOPTED THIS REGULATION: Article 1 For tomatoes, the applications for export licences without advance fixing of the refund referred to in Article 5 of Regulation (EC) No 1488/95, for which the export decla ­ ration for the products was accepted after 2 August 1996 and before 1 October 1996, are hereby rejected. Notwithstanding Article 8 of Regulation (EC) No 1488/95, those applications shall not be included in communications to the Commission. Article 2 This Regulation shall enter into force on 31 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118 , 20. 5. 1972, p. 1 . 2) OJ No L 132, 16. 6. 1995, p. 8 . P) OJ No L 149, 22. 6. 1996, p. 11 . (&lt;) OJ No L 145, 29. 6. 1995, p. 68. (0 OJ No L 280, 23. 11 . 1995, p. 30.